DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4-23-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,464,852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim 1-2, 5-11, and 13-15  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim WO 2011/089019 to Kruidhof et al. (“Kruidhof”) is considered to be the nearest prior art but does not teach nor fairly suggest in further combination bubbling the manure slurry with carbon dioxide enriched gas and adding at least one acid to the manure, and wherein acidification occurs for time in a range from about 10 minutes to about 200 minutes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773